Exhibit 10.3

SEPARATION & GENERAL RELEASE AGREEMENT

This Separation and General Release Agreement (“Agreement”) is made by and
between Michael J. Henry (“Henry”) and Align Technology, Inc. (“Align”).  Henry
and Align will hereinafter be referred to as the “Parties.”

R E C I T A L S

 

WHEREAS, Henry has been for a time employed by Align;

WHEREAS, the Parties agree that his employment shall be terminated on July 23,
2007 (the “Termination Date”);

WHEREAS, Henry and Align (together “the Parties”) wish permanently to resolve
all disputes that exist or may exist between them in the future arising out of
Henry’s employment with Align and the termination thereof;

NOW, THEREFORE, for and in consideration of the promises and undertakings
described below, the Parties agree as follows:

A G R E E M E N T S

 


A.                                    ALIGN.


1.     SEVERANCE PAY.  BEGINNING UPON THE FIRST REGULAR PAY DAY FOLLOWING THE
EXECUTION OF THIS AGREEMENT BY HENRY AND AFTER THE EXPIRATION OF THE REVOCATION
PERIOD REFERRED TO IN SECTION C.7. BELOW, ALIGN SHALL PAY TO HENRY THE TOTAL
AMOUNT OF ONE HUNDRED TWENTY THREE THOUSAND SEVEN HUNDRED AND FIFTY DOLLARS
($123,750) TO BE PAID IN ACCORDANCE WITH ALIGN’S STANDARD PAYROLL SCHEDULE AND
PRACTICES, LESS APPLICABLE DEDUCTIONS AND WITHHOLDINGS, WHICH REPRESENTS SIX
MONTHS OF HENRY’S CURRENT BASE SALARY.  A FORM W-2 SHALL BE ISSUED TO HENRY FOR
EACH YEAR DURING WHICH THESE PAYMENTS ARE MADE AND/OR WAIVERS ARE ISSUED.


2.     COBRA CONTINUATION.  BEGINNING AFTER THE EXECUTION OF THIS AGREEMENT BY
HENRY AND AFTER THE EXPIRATION OF THE REVOCATION PERIOD REFERRED TO IN SECTION
C.7. BELOW, IF HENRY IS ELIGIBLE AND TIMELY ELECTS TO CONTINUE MEDICAL COVERAGE
FOR HIMSELF AND HIS ELIGIBLE DEPENDENTS UNDER COBRA, ALIGN WILL PAY, ON HENRY’S
BEHALF, THE PREMIUMS TO CONTINUE THIS GROUP HEALTH INSURANCE, INCLUDING COVERAGE
FOR HENRY’S ELIGIBLE DEPENDENTS FOR A PERIOD OF SIX (6) MONTHS; PROVIDED,
HOWEVER, THAT ALIGN WILL PAY SUCH PREMIUMS ONLY FOR THE COVERAGE FOR WHICH HENRY
AND HIS ELIGIBLE DEPENDENTS WERE ENROLLED IMMEDIATELY PRIOR TO THE TERMINATION
DATE.


ALIGN SHALL PAY THE PREMIUMS FOR SUCH COVERAGE UNTIL THE EARLIER OF (A) SIX (6)
MONTHS FOLLOWING THE EXPIRATION OF THE REVOCATION PERIOD; (B) THE EFFECTIVE DATE
OF HENRY’S COVERAGE BY A HEALTH PLAN OF A SUBSEQUENT EMPLOYER; OR (C) THE DATE
HENRY IS NO LONGER ELIGIBLE FOR COBRA COVERAGE.  FOR THE BALANCE OF THE PERIOD
THAT HENRY IS ENTITLED TO COVERAGE UNDER COBRA, HE SHALL BE ENTITLED TO MAINTAIN
COVERAGE FOR HIMSELF AND HIS ELIGIBLE DEPENDENTS AT HIS OWN EXPENSE.


B.                                    HENRY.


1.     FINAL PAY.  HENRY REPRESENTS AND WARRANTS THAT HE HAS RECEIVED AND
REVIEWED HIS FINAL PAYCHECK AND THAT HE HAS BEEN PAID ALL SALARY, WAGES AND
COMPENSATION OF ANY TYPE EARNED BY HIM AND OWED TO HIM BY ALIGN, INCLUDING, BUT
NOT LIMITED TO, ALL ACCRUED BUT UNUSED VACATION AS WELL AS ANY REIMBURSABLE
BUSINESS


--------------------------------------------------------------------------------



EXPENSES.  HENRY FURTHER ACKNOWLEDGES AND AGREES THAT HE IS NOT ENTITLED TO ANY
ADDITIONAL PAYMENTS FROM ALIGN EXCEPT AS SET FORTH IN THIS AGREEMENT.


2.     GENERAL RELEASE.  HENRY HEREBY FULLY AND FOREVER RELEASES, WAIVES,
DISCHARGES AND PROMISES NOT TO SUE OR OTHERWISE INSTITUTE OR CAUSE TO BE
INSTITUTED ANY LEGAL OR ADMINISTRATIVE PROCEEDINGS AGAINST ALIGN OR ANY OF ITS
CURRENT AND FORMER OFFICERS, DIRECTORS, ATTORNEYS, SHAREHOLDERS, PREDECESSOR,
SUCCESSOR, AFFILIATED OR RELATED COMPANIES, AGENTS, EMPLOYEES AND ASSIGNEES
THEREOF (COLLECTIVELY, THE “COMPANY”), WITH RESPECT TO ANY AND ALL LIABILITIES,
CLAIMS, DEMANDS, CONTRACTS, DEBTS, OBLIGATIONS AND CAUSES OF ACTION OF ANY
NATURE, KIND, AND DESCRIPTION, WHETHER IN LAW, EQUITY OR OTHERWISE, WHETHER OR
NOT NOW KNOWN OR ASCERTAINED, WHICH CURRENTLY DO OR MAY EXIST, INCLUDING WITHOUT
LIMITATION ANY MATTER, CAUSE OR CLAIM ARISING FROM OR RELATING IN ANY WAY TO
HENRY’ EMPLOYMENT WITH ALIGN OR THE TERMINATION THEREFROM, INCLUDING, BUT NOT
LIMITED TO ANY CLAIMS FOR UNPAID WAGES, SEVERANCE, BENEFITS, PENALTIES, BREACH
OF CONTRACT, BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING, INFLICTION
OF EMOTIONAL DISTRESS, MISREPRESENTATION, CLAIMS UNDER TITLE VII OF THE CIVIL
RIGHTS ACT, UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT, UNDER THE CALIFORNIA
FAIR EMPLOYMENT AND HOUSING ACT, UNDER THE CALIFORNIA LABOR CODE, UNDER THE
EMPLOYMENT RETIREMENT INCOME AND SECURITY ACT AND UNDER ANY OTHER STATUTORY OR
COMMON LAW CLAIMS RELATING TO EMPLOYMENT OR THE TERMINATION THEREOF, EXCEPT ANY
CLAIMS HENRY MAY HAVE, WHICH, AS A MATTER OF LAW, ARE NOT SUBJECT TO WAIVER,
SUCH AS:


A.                                       UNEMPLOYMENT INSURANCE BENEFITS
PURSUANT TO THE TERMS OF APPLICABLE LAW;


B.                                      WORKERS’ COMPENSATION INSURANCE BENEFITS
PURSUANT TO DIVISION 4 OF THE CALIFORNIA LABOR CODE, UNDER THE TERMS OF ANY
WORKERS’ COMPENSATION INSURANCE POLICY OR FUND OF ALIGN;


C.                                       CONTINUED PARTICIPATION IN CERTAIN OF
ALIGN’S GROUP BENEFIT PLANS ON A TEMPORARY BASIS PURSUANT TO THE FEDERAL LAW
KNOWN AS COBRA;


D.                                      RIGHTS OR CLAIMS UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT (“ADEA”) THAT MAY ARISE AFTER THE DATE THIS
AGREEMENT IS SIGNED;


E.                                       THE RIGHT TO FILE AN ADMINISTRATIVE
CHARGE WITH THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, THE DEPARTMENT OF FAIR
EMPLOYMENT & HOUSING, THE NATIONAL LABOR RELATIONS BOARD AND ANY OTHER
GOVERNMENTAL ENTITY TO WHICH WAIVER OF THE RIGHT TO FILE AN ADMINISTRATIVE CLAIM
IS UNLAWFUL;


F.                                         CLAIMS FOR INDEMNIFICATION UNDER
CALIFORNIA LABOR CODE SECTION 2802.


 WITH REGARD TO SECTION B.2.E., HENRY UNDERSTANDS AND AGREES THAT, IN THE EVENT
HE FILES AN ADMINISTRATIVE CHARGE, HE SHALL NOT SEEK, BE ENTITLED TO, OR ACCEPT
ANY FINANCIAL REMUNERATION OF ANY TYPE AS A RESULT OF THE CHARGE.  WITH REGARD
TO SECTION B.2.F., HENRY ACKNOWLEDGES THAT HE IS PRESENTLY UNAWARE OF ANY CLAIMS
FOR INDEMNIFICATION THAT HAVE NOT ALREADY BEEN SUBMITTED TO THE COMPANY.


3.     WAIVER – CIVIL CODE SECTION 1542.   HENRY UNDERSTANDS AND AGREES THAT
SECTION B.2., ABOVE, APPLIES TO CLAIMS, KNOWN AND PRESENTLY UNKNOWN BY HENRY;
AND THAT THIS MEANS THAT IF, HEREAFTER, HENRY DISCOVERS FACTS DIFFERENT FROM OR
IN ADDITION TO THOSE WHICH HENRY NOW KNOWS OR BELIEVES TO BE TRUE, THAT THE
RELEASES, WAIVERS, DISCHARGE AND PROMISE NOT TO SUE OR OTHERWISE INSTITUTE LEGAL
ACTION SHALL BE AND REMAIN EFFECTIVE IN ALL RESPECTS NOTWITHSTANDING SUCH
DIFFERENT OR ADDITIONAL FACTS OR THE DISCOVERY OF SUCH FACT.  ACCORDINGLY, HENRY
HEREBY AGREES THAT HE FULLY AND FOREVER WAIVES ANY AND ALL RIGHTS AND BENEFITS
CONFERRED UPON HIS BY THE PROVISIONS OF SECTION 1542 OF THE CIVIL CODE OF THE
STATE OF CALIFORNIA WHICH STATES AS FOLLOWS (PARENTHETICALS ADDED):


--------------------------------------------------------------------------------


A general release does not extend to claims which the creditor [i.e., Henry]
does not know or suspect to exist in his favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor [i.e., the Company].


4.     CONFIDENTIALITY & NON-DISCLOSURE.  HENRY HEREBY AGREES THAT HE WILL NOT,
WITHOUT COMPULSION OF LEGAL PROCESS, DISCLOSE TO ANY THIRD PARTY ANY OF THE
TERMS OF THIS AGREEMENT, INCLUDING THE AMOUNT REFERRED TO HEREIN, EITHER BY
SPECIFIC DOLLAR AMOUNTS OR BY NUMBER OF “FIGURES” OR OTHERWISE, NOR SHALL HE
DISCLOSE THAT THE FACT OF THE PAYMENT OF SAID DOLLAR AMOUNT, EXCEPT THAT HE MAY
DISCLOSE SUCH INFORMATION TO HIS SPOUSE AND HE MAY DISCLOSE SUCH INFORMATION TO
HIS ATTORNEYS AND ACCOUNTANTS TO WHOM, AND ONLY TO THE EXTENT, DISCLOSURE IS
NECESSARY TO EFFECT THE PURPOSES FOR WHICH HENRY HAS CONSULTED SUCH ATTORNEYS
AND ACCOUNTANTS.  HENRY AGREES THAT IN CONNECTION WITH ANY DISCLOSURE PERMITTED
HEREUNDER, HENRY SHALL CAUSE SUCH THIRD PARTY TO WHOM DISCLOSURE HAS BEEN MADE,
INCLUDING HIS SPOUSE, TO AGREE TO COMPLY WITH THIS COVENANT OF CONFIDENTIALITY
AND NON-DISCLOSURE, AND IN THE EVENT SUCH THIRD PARTY BREACHES THIS COVENANT OF
CONFIDENTIALITY AND NON-DISCLOSURE, SUCH BREACH SHALL BE DEEMED TO HAVE BEEN
COMMITTED BY HENRY.


5.     COBRA CONTINUATION.  HENRY HEREBY AGREES THAT HE WILL NOTIFY ALIGN’S
HUMAN RESOURCES DEPARTMENT WHEN HE BECOMES ELIGIBLE FOR MEDICAL COVERAGE WITH A
SUBSEQUENT EMPLOYER OR OTHERWISE.


6.     NO OTHER PENDING CLAIMS.  HENRY HEREBY REPRESENTS AND WARRANTS THAT HE
HAS NEITHER FILED NOR SERVED ANY CLAIM, DEMAND, SUIT OR LEGAL PROCEEDING AGAINST
THE COMPANY.


7.     NO PRIOR ASSIGNMENTS.  HENRY HEREBY REPRESENTS AND WARRANTS THAT HE HAS
NOT ASSIGNED OR TRANSFERRED, OR PURPORTED TO ASSIGN OR TRANSFER, TO ANY THIRD
PERSON OR ENTITY ANY CLAIM, RIGHT, LIABILITY, DEMAND, OBLIGATION, EXPENSE,
ACTION OR CAUSES OF ACTION BEING WAIVED OR RELEASED PURSUANT TO THIS AGREEMENT.


8.     MATERIAL INDUCEMENTS.  HENRY HEREBY AGREES AND ACKNOWLEDGES THAT THE
RELEASES, WAIVERS AND PROMISES CONTAINED IN THIS AGREEMENT, INCLUDING THE
PROMISES OF CONFIDENTIALITY AND NON-DISCLOSURE, ARE MATERIAL INDUCEMENTS FOR THE
CONSIDERATION DESCRIBED IN SECTION A., ABOVE.


9.     AGREEMENT INURES TO ALIGN.  HENRY HEREBY AGREES AND UNDERSTANDS THAT THIS
AGREEMENT SHALL BIND HIM, AND HIS HEIRS, EXECUTORS, ADMINISTRATORS AND AGENTS
THEREOF AND THAT IT INURES TO THE BENEFIT OF ALIGN AND ITS CURRENT AND FORMER
OFFICERS, DIRECTORS, ATTORNEYS, SHAREHOLDERS, PREDECESSORS, SUCCESSORS,
AFFILIATED OR RELATED COMPANIES, AGENTS, EMPLOYEES AND ASSIGNEES THEREOF.


10.   PROPRIETARY INFORMATION.  HENRY HEREBY ACKNOWLEDGES AND AGREES THAT (A) HE
IS BOUND BY, AND HAS CONTINUING OBLIGATIONS UNDER, THE PROPRIETARY INFORMATION
AND INVENTIONS AGREEMENT (“PIIA”) SIGNED BY HIM ON NOVEMBER 28, 2005 AND THE
EMPLOYMENT AGREEMENT BY AND BETWEEN HENRY AND ALIGN DATED DECEMBER 12, 2005; (B)
HE HAS RETURNED TO ALIGN ALL ITEMS OF PROPERTY PAID FOR AND/OR PROVIDED BY ALIGN
FOR HIS USE DURING EMPLOYMENT WITH ALIGN INCLUDING, BUT NOT LIMITED TO, ANY
LAPTOPS, COMPUTER AND OFFICE EQUIPMENT, SOFTWARE PROGRAMS, CELL PHONES, PAGERS,
ACCESS CARDS AND KEYS, CREDIT AND CALLING CARDS; AND (C) HE HAS RETURNED TO
ALIGN ALL DOCUMENTS (ELECTRONIC AND PAPER) CREATED AND RECEIVED BY HIM DURING
HIS EMPLOYMENT WITH ALIGN, AND HE HAS NOT RETAINED ANY SUCH DOCUMENTS, EXCEPT HE
MAY KEEP HIS PERSONAL COPIES OF (I) DOCUMENTS EVIDENCING HIS HIRE, COMPENSATION,
BENEFITS AND TERMINATION (INCLUDING THIS AGREEMENT); (II) ANY MATERIALS
DISTRIBUTED GENERALLY TO STOCKHOLDERS OF THE COMPANY, AND (III) HIS COPY OF THE
PIIA.  THE PIIA IS INCORPORATED HEREIN BY THIS REFERENCE.


11.   NON-DISPARAGEMENT. HENRY AGREES NOT TO MAKE ANY DEROGATORY STATEMENTS
ABOUT THE COMPANY AND/OR THE COMPANY’S OFFICERS, DIRECTORS, EMPLOYEES,
INVESTORS, STOCKHOLDERS, ADMINISTRATORS, AFFILIATES, DIVISIONS, SUBSIDIARIES,
PREDECESSOR AND SUCCESSOR CORPORATIONS AND ASSIGNS.


--------------------------------------------------------------------------------



C.                                    ALIGN AND HENRY.


1.     ATTORNEYS FEES AND EXPENSES.  EACH PARTY TO THIS AGREEMENT SHALL BEAR
THEIR OWN RESPECTIVE ATTORNEYS’ FEES AND EXPENSES RELATED TO THE NEGOTIATION OF
THIS AGREEMENT, AND EACH AGREES TO HOLD THE OTHER HARMLESS FROM THE PAYMENT OF
ALL SUCH ATTORNEYS’ FEES AND EXPENSES.


2.     NO ADMISSION.  NOTHING CONTAINED IN THIS AGREEMENT SHALL CONSTITUTE, BE
CONSTRUED OR BE TREATED AS AN ADMISSION OF LIABILITY OR WRONGDOING BY HENRY, BY
ALIGN, OR BY ANY CURRENT OR FORMER EMPLOYEE, OFFICER OR DIRECTOR OF ALIGN.


3.     GOVERNING LAW.  CALIFORNIA LAW SHALL GOVERN THE CONSTRUCTION,
INTERPRETATION AND ENFORCEMENT OF THIS AGREEMENT.


4.     SEVERABILITY.  IF ANY PROVISION OR PORTION THEREOF, OF THIS AGREEMENT
SHALL FOR ANY REASON BE HELD TO BE INVALID OR UNENFORCEABLE OR TO BE CONTRARY TO
PUBLIC POLICY OR ANY LAW, THEN THE REMAINDER OF THE AGREEMENT SHALL NOT BE
AFFECTED THEREBY.


5.     ARBITRATION OF DISPUTES ARISING FROM AGREEMENT.  ANY AND ALL DISPUTES
THAT ARISE OUT OR RELATE TO THIS AGREEMENT OR ANY OF THE SUBJECTS HEREOF SHALL
BE RESOLVED THROUGH FINAL AND BINDING ARBITRATION.  BINDING ARBITRATION WILL BE
CONDUCTED IN SANTA CLARA COUNTY IN ACCORDANCE WITH CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 1282, ET SEQ., AND THE RULES AND REGULATIONS OF THE AMERICAN
ARBITRATION ASSOCIATION THEN IN EFFECT FOR RESOLUTION OF COMMERCIAL DISPUTES. 
EACH OF THE PARTIES UNDERSTANDS AND AGREES THAT ARBITRATION SHALL BE INSTEAD OF
ANY CIVIL LITIGATION, EACH WAIVES ITS RIGHT TO A JURY TRIAL, AND EACH
UNDERSTANDS AND AGREES THAT THE ARBITRATOR’S DECISION SHALL BE FINAL AND BINDING
TO THE FULLEST EXTENT PERMITTED BY LAW AND ENFORCEABLE BY ANY COURT HAVING
JURISDICTION THEREOF.   EACH OF THE PARTIES WILL BEAR THEIR OWN RESPECTIVE
ATTORNEYS’ FEES AND WILL EQUALLY SHARE THE COST OF ARBITRATION, ALTHOUGH THE
ARBITRATOR MAY AWARD THE PREVAILING PARTY HIS/ITS REASONABLE ATTORNEYS’ FEES AND
COSTS OF ARBITRATION EXCEPT THAT SUCH FEES AND COSTS MAY NOT BE RECOVERED BY
ALIGN THAT RESULT FROM ALIGN’S DEFENSE AGAINST ANY CLAIM BY HENRY CHALLENGING
THE WAIVER, RELEASE AND DISCHARGE OF RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT.


6.     COUNTERPART SIGNATURES.  HENRY AND ALIGN HEREBY ACKNOWLEDGE THAT THIS
AGREEMENT MAY BE EXECUTED IN COUNTERPART ORIGINALS WITH LIKE EFFECT AS IF
EXECUTED IN A SINGLE ORIGINAL DOCUMENT.


7.     TIME TO CONSIDER; REVOCATION PERIOD; EFFECTIVE DATE.  HENRY UNDERSTANDS
AND AGREES THAT HE MAY HAVE UP TO A FULL TWENTY-ONE (21) DAYS AFTER RECEIPT OF
THIS AGREEMENT WITHIN WHICH HE MAY REVIEW, CONSIDER, AND DECIDE WHETHER OR NOT
TO SIGN THIS AGREEMENT, AND, IF HENRY HAS NOT TAKEN THAT FULL TIME PERIOD, THAT
HE EXPRESSLY WAIVES THE REMAINING TIME PERIOD AND WILL NOT ASSERT THE INVALIDITY
OF THIS AGREEMENT OR ANY PORTION THEREOF ON THIS BASIS.  HENRY FURTHER
ACKNOWLEDGES AND IS HEREBY ADVISED THAT HE SHOULD DISCUSS THE TERMS OF THIS
AGREEMENT WITH AN ATTORNEY OF HIS CHOOSING AT HIS SOLE EXPENSE.  HENRY ALSO
UNDERSTANDS THAT, FOR THE PERIOD OF SEVEN (7) DAYS AFTER THE DATE HE SIGNS THIS
AGREEMENT, HE MAY REVOKE THE RELEASE OF HIS CLAIMS UNDER THE AGE DISCRIMINATION
IN EMPLOYMENT ACT (“ADEA”), IN WHICH CASE THIS AGREEMENT SHALL REMAIN EFFECTIVE
AND ENFORCEABLE IN ALL OTHER RESPECTS BUT THE PAYMENTS IN SECTION A.1. AND 2.
WILL EACH BE REDUCED BY 40%.  HENRY UNDERSTANDS THAT IF HE WISHES TO REVOKE HIS
RELEASE OF CLAIMS UNDER THE ADEA, HE MUST DELIVER WRITTEN NOTICE OF REVOCATION,
NO LATER THAN THE SEVENTH DAY AFTER HE SIGNS THIS AGREEMENT, TO:

Align Technology, Inc.

Attn.:  Human Resources

881 Martin Ave.

Santa Clara, CA  95050

Facsimile: (408) 470-1024


--------------------------------------------------------------------------------


Henry further understands that the Effective Date of this General Release will
be the eighth day after both of the Parties have signed it and it has been
delivered to Align.  Henry understands that he must deliver his signed General
Release to Align via the address, above.

8.  Results of Negotiation; Knowing and Voluntary Execution.  The Parties hereby
acknowledge that this Agreement is the result of negotiation between them, that
each were represented by an attorney of their own choosing in deciding whether
or not to sign this Agreement and that each has read and understands the
foregoing Agreement and that each affixes their respective signature to this
Agreement knowingly, voluntarily and without coercion.

9.  Entire Agreement; Modification.  The Parties hereby acknowledge and agree
that except for any pre-existing stock, stock option and/or purchase
agreement(s) between Henry and Align, and any amendments and waivers thereto, no
promises or representations were or are made which do not appear written in this
Agreement.  The Parties agree that this Agreement contains the entire agreement
by Henry and Align, and that neither is relying on any representation or promise
that does not appear in this Agreement.  The Parties further agree that the
benefits provided in this Agreement fully satisfy any obligations Align may have
to provide any severance or other benefits to Henry under that certain
employment offer letter by and between Henry and Align dated November 22, 2005,
and the Employment Agreement by and between Henry and Align dated December 12,
2005.  This Agreement may be changed only by another written agreement signed by
Henry and the Chief Executive Officer of Align.

10.  Enforcement Costs.  If an action is brought by either party for breach of
any provision of this Agreement, the non-breaching party shall be entitled to
recover all reasonable attorneys’ fees and costs in defending or bringing such
an action.

 

 

MICHAEL J. HENRY

 

 

 

 

 

 

Date: July 23, 2007

 

/s/ Michael J. Henry

 

 

 

 

 

 

 

 

 

 

 

 

ALIGN TECHNOLOGY, INC.

 

 

 

 

 

 

Date: July 23, 2007

 

/s/ Thomas M. Prescott

 

 

 

 

 

 

By: Thomas M. Prescott

 

 

Title: President and CEO

 


--------------------------------------------------------------------------------